DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the thesis of Azhari (May 2014) in view of Vijay (US 2017/0036239).1
	Azhari discloses a method of surface hardening comprising directing a waterjet having a transition flow region at a surface of a substrate wherein the waterjet impacts the surface within the transition flow region to (Azhari, page 18, figure 2-11 and page 
	Claims 2-5:  Vijay teaches that the embedding particles include microparticles and/or nanoparticles (Vijay, para. 0146 and 0164) of metal oxides including transition metal oxides, metal alloys or ceramics (Vijay, para. 0043), which encompass metal borides, metal nitrides and metal carbides.
	Claims 6-7:  The substrate surface is composed of metals or metal alloys and is a premade object (metal sheet).  See Vijay, para. 0051 and 0146.
	Claims 8-9:  The process is conducted at room temperature (Vijay, para. 0042).
	Claim 10:  The impacted region from the liquid alone includes three layers: lateral flow in the top layer, sub-tunnel in the middle layer and impact craters in the bottom layer (see Azhari, page 92, figure 5-34).  Therefore, it is expected with the incorporation of particles into the liquid, the impacted area would have resulted in four layers as described in the claim.
	Claims 11-12:  The depth of the subsurface hardness starting from 20 m beneath the jet impinged surface (Azhari, page 94, last paragraph) which is within the claimed range of at least 0.5 m. 

	Claims 16-20:  The hardened substrate as defined in these claims is a necessary result of the process discussed in claims 1-5 and 10 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


October 23, 2021


    
        
            
        
            
        
            
        
            
    

    
        1 Any reference unfurnished with this Office Action has been provided by Applicant.